
	

113 HR 1882 IH: Safety Net Abuse Prevention (SNAP) Act of 2013
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1882
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mrs. Black introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Foreign Affairs, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to prohibit
		  the Department of Agriculture from entering into partnerships with foreign
		  governments to promote enrollment in the supplemental nutrition assistance
		  program and to terminate the current Partnership for Nutrition Assistance
		  Initiative between the United States and Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Safety Net Abuse Prevention (SNAP) Act
			 of 2013.
		2.Additional
			 limitation on use of funds authorized to be appropriated under Food and
			 Nutrition Act of 2008
			(a)Prohibition on
			 promotion agreements with foreign governmentsSection 18 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2027) is amended by adding at the end the following:
				
					(g)Funds appropriated pursuant to any
				authorization of appropriations in this Act may not be used by the Secretary
				for any agreement with a foreign government intended to promote enrollment in
				the program and the availability of program
				benefits.
					.
			(b)Termination of
			 existing agreementEffective
			 on the date of the enactment of this Act, the memorandum of understanding
			 entered into on July 22, 2004, by the Secretary of Agriculture of the United
			 States Department of Agriculture and the Secretary of Foreign Affairs of the
			 Republic of Mexico and known as the Partnership for Nutrition Assistance
			 Initiative is null and void.
			
